Carroll, Judge,
dissenting
My esteemed colleagues conclude that because Stevens confessed, his confession was voluntary and that it purged the taint of the Government’s illegal search. However, under these facts, I believe that Stevens’ confession flowed directly from the illegal search. I am compelled, therefore, to respectfully dissent.
As the majority succinctly points out, where a Fourth Amendment violation “taints” a confession, a finding of voluntariness for purposes of the Fifth Amendment is a minimum requirement to determining whether the confession may be admitted into evidence. See Oregon v. Elstad, 470 U.S. 298, 306, 105 S. Ct. 1285, 84 L. Ed. 2d 222 (1985) (citing Taylor v. *1098Alabama, 457 U.S. 687, 690, 102 S. Ct. 2664, 73 L. Ed. 2d 314 (1982)). Voluntariness, however, is merely a threshold requirement. Id. To sufficiently purge the taint, the prosecution must also show a sufficient “break in events” to undermine the inference that the confession was caused by the Fourth Amendment violation. Id.
Relying upon the same cases cited by the majority, I agree that the fact-specific inquiry concerning a “break in events” charges this Court to determine the measure of attenuation between the illegal police conduct and the evidence allegedly exploited from it. United States v. Burton, 288 F.3d 91, 99-100 (3d Cir. 2002) (emphasis added). However, where the majority sees a temporal and geographic break between the proximity of the illegal search and Stevens’ confession, I perceive a continuum of events in which the unlawful search and seizure was pointedly exploited to illicit Stevens’ confession.
As the majority notes, for the causal chain between the police illegality and the subsequent statements to be broken, Wong Sun requires not merely that the statement meet the Fifth Amendment standard of voluntariness but that it be “sufficiently an act of free will to purge the primary taint.” Brown v. Illinois, 422 U.S. 590, 602, 95 S. Ct. 2254, 45 L. Ed. 2d 416 (1975) (citing Wong Sun v. United States, 371 U.S. 471, 486, 83 S. Ct. 407, 9 L. Ed. 2d 441 (1963)). Wong Sun, thus, mandates consideration of a statement’s admissibility in light of the distinct policies and interests of the Fourth Amendment. Id.
Here, it is true that time elapsed between the illegal search and confession. However, when Stevens returned to St. Croix from St. Thomas, sat in the police interrogation room, was read his Miranda rights, waived his right to counsel and was confronted with an arrest warrant listing items seized from his residence; he was neither aware that the evidence supporting the arrest warrant was illegally obtained, nor was he aware that such evidence could not be used to convict him because of its illegality. Moreover, Stevens only returned to St. Croix from St. Thomas because a Warrant had been issued for his arrest.1 Because Stevens was *1099pressured to appear and confess under the weight of improperly obtained evidence, it seems clear to me that neither time nor distance presented a meaningful break in events sufficient to purge the taint of the illegal search.
Under Wong Sun, when evaluating whether a confession is obtained by exploiting illegal police conduct, “the flagrancy of the official misconduct is [also] relevant.” Wong Sun, 371 U.S. at 491. Under the facts of this case, it seems patent that this defendant confessed as a direct result of being confronted, by police with ‘evidence’ illegally obtained from his bedroom.
It is undisputed that law enforcement’s search of Stevens’ room was illegal. The evidence obtained from the room was unquestionably fruit of the poisonous tree; and the police should have known that the seizure was illegal at the time of the search.2 Moreover, after the improper search and seizure was conducted, the use of the unlawfully obtained fruit had a quality of purposefulness. Law enforcement directly leveraged the illegally obtained evidence to: support an arrest warrant; induce Stevens’ appearance and interrogation; and finally, pressure this defendant to confess. This sequence of events amounts to flagrant police misconduct. Hence, while recognizing that the exclusionary rule is not an individual right, I believe that the rule applies here as an appreciable deterrent for future Fourth Amendment violations. See Herring v. United States, 555 U.S. 135, 129 S. Ct. 695, 172 L. Ed. 2d 496 (2009) (the judicially created exclusionary rule applies where it “results in appreciable deterrence.”); Elkins v. United States, 364 U.S. 206, 217, 80 S. Ct. 1437, 4 L. Ed. 2d 1669 (1960) (The purpose of the exclusionary rule “is to deter — to compel respect for the constitutional guaranty in the only effectively available way — by removing the incentive to disregard it.”); see also United States v. Calandra, 414 U.S. 338, 347, 94 S. Ct. 613, 38 L. Ed. 2d 561 (1974) (“[T]he [exclusionary] rule’s prime purpose is to deter future unlawful police conduct and thereby effectuate the guarantee of the Fourth Amendment against unreasonable searches and seizures.”).
*1100In sum, Stevens’ confession was a fruit of police illegality and should have been excluded. In my opinion, to decide otherwise offends the Fourth Amendment, encourages future violations and undermines Wong Sun. See, e.g., Brown, 422 U.S. at 605 (where a confession is the fruit of police illegality, the “statement [is] admissible only if we overrule Wong Sun.”). Yet, the majority does not give sufficient weight to the fact that law enforcement directly used unlawfully obtained evidence to support probable cause for an arrest warrant and, ultimately, to pressure Stevens to confess. To me, the majority’s conclusion, while stating the accurate legal standards, reaches a myopic result that runs contrary to the spirit of the Fourth Amendment and jurisprudence interpreting it.3
I highlight my position by emphasizing the governing standard of review. Stevens’ confession ultimately turns on a question of admissibility, “[a]nd the burden of showing admissibility rests, of course, on the prosecution.” Brown, 422 U.S. at 604.
I concede that this is a close call. However, at a minimum, the exclusionary rule and the Fourth Amendment’s policies, considered together with the burden of contested admissibility resting on the prosecution, demand that we remand this matter for further consideration. If the determination of this matter were to rest with me, I would reverse the trial court’s admissibility ruling, exclude Stevens’ constitutionally offensive confession in its entirety, vacate Stevens’ judgment of conviction and remand this matter for a new trial. Kaupp v. Texas, 538 U.S. 626, 633, 123 S. Ct. 1843, 155 L. Ed. 2d 814 (2003) (remanding for new trial where the State failed to demonstrate “any meaningful intervening event” between police illegality and subsequent confession); *1101see also United States v. Butts, 704 F.2d 701, 705 (3d Cir. 1983) (reversing and remanding for new trial where Miranda warning did not, by itself, purge the taint of unlawful police conduct).

 Absent the illegally obtained evidence, I also question whether sufficient probable cause or a good faith exception existed to support Stevens’ arrest warrant. United States v. Herring, 555 U.S. 135, 129 S. Ct. 695, 172 L. Ed. 2d 496 (2009) (“The Fourth Amendment forbids unreasonable searches and seizures, and this usually requires the police to have probable cause or a warrant before making an arrest.”).


 “[T]he deterrent purpose of the exclusionary rule mandates that the test for whether the good faith exception applies is objective: ‘the fruits of an unconstitutional search [or seizure] should be suppressed if, despite the magistrate’s authorization, an objectively reasonable, well-trained officer would have known that the search violated the Fourth Amendment.’ ” United States v. Zimmerman, 277 F.3d 426, 436 (3d Cir. 2002) (citing United States v. Leon, 468 U.S. 897, 919, 104 S. Ct. 3405, 82 L. Ed. 2d 677 (1984)).


 The purpose of the exclusionary rule, premised on the Fourth Amendment, is to deter police from engaging in conduct that violates citizens’ constitutional rights. Zimmerman, 277 F.3d at 436. This deterrent purpose assumes that the police have engaged in willful or negligent conduct resulting in the deprivation of constitutional rights. See United States v. Peltier, 422 U.S. 531, 539, 95 S. Ct. 2313, 45 L. Ed. 2d 374 (1975) (quoting Michigan v. Tucker, 417 U.S. 433, 447, 94 S. Ct. 2357, 41 L. Ed. 2d 182 (1974)). By excluding illegally obtained evidence, “the courts hope to instill in those particular investigating officers, or in their future counterparts, a greater degree of care toward the rights of an accused.” Id. Thus, the deterrent purpose of the exclusionary rule mandates that the test for whether the good faith exception applies is objective: “ ‘the fruits of an unconstitutional search [or seizure] should be suppressed if, despite the magistrate’s authorization, an objectively reasonable, well-trained officer would have known that the search violated the Fourth Amendment.’ ” Zimmerman, 277 F.3d at 436 (citing Leon, 468 U.S. at 919)).